259 P.3d 144 (2011)
171 Wash.2d 1016
STATE of Washington, Respondent,
v.
Michael LATOURETTE, Petitioner.
No. 85620-6.
Supreme Court of Washington.
April 26, 2011.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst, and Stephens, considered this matter at its April 26, 2011, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted and the matter is remanded to Division One of the Court of Appeals for a decision on the motion for reconsideration and the motion to publish. The Court of Appeals is directed to recall its mandate in order to ensure that the Petitioner *145 has the opportunity to file a Petition for Review if he chooses to do such. For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE